DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 17 – 23, 29, 33, and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 10 2007 046 167 to Hilberer (hereinafter referred to as Hilberer).
	In regard to claim 17, Hilberer discloses a filter apparatus (1) for removing oil, dirt and moisture from compressed air. The filter device includes a filter basket (58, see figure 5) and a filter housing (18), the filter basket (58) comprising a hood-like filter (30) that consists of a woven fabric and is permeable to process air but retains particles of the product to be treated, the filter basket (58) being arranged between the filter housing (18) and the filter (30, see figure 5), and the filter basket (58) and the filter (30) being fastened to the filter housing (18) by means of latching elements (46). On the filter basket (58), a filter basket ring in direct contact with the seal (20, see figure 3) can be 
	In regard to claims 18 – 21, Hilberer discloses a groove formed by the housing (18) and the filter basket (58), as shown in figure 3. The groove can be considered a “divided” groove, as broadly recited in the claims, which is formed by the filter housing and the filter basket ring. The groove can be considered to include a first flank, a groove base, and a first part of a second flank that is formed by the housing (18). The filter basket ring can be considered to include a second part of the second flank of the “divided” groove. 
	In regard to claim 22, as shown in figure 5, Hilberer discloses the filter basket ring to be in the shape of a round cap, which can be considered to be in the form of a plate, as broadly recited in the claim. 
	In regard to claim 23, the sealing element (20) of Hilberer is arranged in a region of a skirt (50) in the lower region of the filter housing (18). 
	In regard to claim 29, Hilberer discloses a latching element (48) for connecting the filter (30) and filter basket to the filter housing (18). 

	In regard to claim 34, the claim is directed to the filter unit. The type of process apparatus is not considered to affect the structure of the filter unit. 

Allowable Subject Matter
Claims 24 – 28 and 30 – 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Other prior art references listed on the PTO-892 (Notice of References Cited) are considered to be of interest disclosing similar filter units.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773